Citation Nr: 0828726	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  97-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for a service 
connected appendectomy scar, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for a disability 
manifested by locking joints of the fingers.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979; and from April 1983 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2006 for further development.  

The Board notes that the Board also remanded the issues of 
service connection for a headache disability, a psychiatric 
disability, and impotency.  The RO issued a February 2008 
rating decision in which it granted service connection for 
all three disabilities.  The granting of service connection 
constitutes a full grant of the veteran's claims.  As such, 
the issues are not within the Board's jurisdiction.  

The veteran presented testimony at a Board hearing in June 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The issue of entitlement to service connection for a 
disability manifested by locking joints of the fingers is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The veteran's service-connected appendectomy scar is deep and 
causes limited motion; the scar involves an area or areas 
exceeding 12 square inches (77 square centimeters), but not 
more than 72 square inches (465 square centimeters).  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent (but no higher) for the veteran's service-connected 
appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
7801-7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in July 2003, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in October 
2005 and February 2008 supplemental statements of the case, 
following the provision of notice.  The appellant has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issue addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  

Moreover, the veteran in this case has been represented in 
the appeal by the Georgia Department of Veterans Services, 
and the Board believes it reasonable to assume that this 
service organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since June 1995.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the issue to 
the RO to furnish notice as to elements of the claims which 
the veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran correspondences dated March 2006, April 
2006, and January 2007, that fully complied with Dingess.   

VA has obtained service medical records; assisted the 
appellant in obtaining evidence; afforded the veteran 
physical examinations in September 1995, July 2005, and April 
2007; obtained medical opinions as to the etiology and 
severity of disabilities; and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected appendectomy scar warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected appendectomy scar has been 
rated by the RO under the provisions of Diagnostic Codes 
7801-7804.  

The regulations pertaining to scars and other conditions of 
the skin have been changed during the course of this appeal.

Prior to August 30, 2002, superficial, and poorly nourished 
scars with repeated ulceration were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7803, with 10 percent equaling the 
maximum possible rating.  

Prior to August 30, 2002, superficial scars that were tender 
and painful on objective demonstration were rated under 38 
C.F.R. § 4.118, Diagnostic Code 7804, with 10 percent 
equaling the maximum possible rating.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7801 pertains to all scars (other than on the head, face, or 
neck) which are deep or cause limited motion.  Pursuant to 
Diagnostic Code 7801, such a scar or scars warrants a 10 
percent disability evaluation when it involves an area or 
areas exceeding 6 square inches (39 square centimeters).  A 
20 percent disability evaluation is warranted for when it 
involves an area or areas exceeding 12 square inches (77 
square centimeters).  A 30 percent disability evaluation is 
warranted when it involves an area or areas exceeding 72 
square inches (465 square centimeters).  A 40 percent 
evaluation is warranted when it involves an area or areas 
exceeding 144 square inches (929 square centimeters).  

Effective August 30, 2002, a 10 percent rating is warranted 
when the veteran has a scar (not on the head, face, or neck) 
that is superficial and does not cause limitation of motion 
if the scar has an area exceeding 144 square inches (929 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803.
 
The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus. There must be indications 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
(2007).

When the RO granted service connection in March 1996, it 
assigned a noncompensable rating.  However, the RO has since 
issued a February 2008 rating decision in which it increased 
the veteran's rating to 10 percent.  The 10 percent rating is 
effective from June 1, 1995 (the date of receipt of the 
original claim for service connection).  

The Board notes that the only rating criterion that allows a 
rating in excess of 10 percent is Diagnostic Code 7801.  In 
order to warrant a rating in excess of 10 percent, the 
veteran's scar must be deep or cause limited motion, and 
involve an area or areas exceeding 12 square inches (77 
square centimeters).  

The most significant medical evidence addresses the severity 
of the scar is the report of April 2007 VA examination with a 
February 2008 addendum.  The examiner reviewed the claims 
file in conjunction with the examination.  He noted that the 
veteran had acute appendicitis in 1990 and underwent an 
appendectomy.  The veteran developed a small bowel 
obstruction and underwent an exploratory laparotomy.  He was 
found to have an ileocecal intussusception, which 
necessitated resection of the terminal ileum and cecum, and 
ileocolic anastomosis.  Postoperatively, he developed 
surgical wound dehiscence.  Exploratory laparotomy revealed a 
breakdown of the ileocolic anastomosis and gross spillage of 
stool into the abdominal cavity.  He required resection of 
the ileocolic anastomosis, with Hartman pouch and loop 
ileostomy.  The surgical wound healed; but four months later, 
he had takedown of the ileostomy, with reanastomosis of the 
small bowel.  It was after the wound dehiscence that the 
veteran developed nearly constant lower abdominal incisional 
pain.   

Upon examination, the veteran was moderately obese, with a 
prominent, hyperpigmented, smooth, well-healed midline scar 
from 15 cm. above umbilicus to 12 cm. below umbilicus.  The 
width of the scar ranged from 2 cm. to 4 cm.  The portion 
above the umbilicus was nontender, minimally depressed, and 
nonadherent, with 5 mm. with of defect of underlying fascia 
palpable along entire 15 cm. length of scar; but no palpable 
or visible ventral hernia.  The scar level with umbilicus was 
moderately depressed and retracted, mildly tender to deep 
palpation, with small defect palpable of periumbilical 
fascia; but no umbilical hernia.  The scar below umbilicus 
was firmly adherent to underlying tissue, with midline ridge 
of cheloid palpable, moderately tender to palpation, with 
firmness of surrounding soft tissue/adipose, but no discrete 
hernia appreciated.  There was no rebound tenderness; but 
mild guarding was present when infraumbilical portion of the 
scar was palpated.  There was no hepatosplenomegaly, no 
suprapubic masses or tenderness, and no flank tenderness.  He 
was diagnosed with chronic abdominal pain at the site of 
prior abdominal surgery.  The examiner stated that pain is 
elicited by both gentle and deep palpation, and is localized 
to the area of the lower abdominal portion of the surgical 
scar.  The scar also appeared to be adherent to deeper 
structures along the ridge of cheloid formation.  Other 
portions of the scar which were without palpable cheloid were 
not tender to palpation.  The examiner opined that the 
surgical scar was causing chronic pain and may be adherent to 
deeper structures.  The examiner also noted in the 2008 
addendum that body movement which places stress on the scar 
results in pain. 

The Board once again notes that in order to warrant a rating 
in excess of 10 percent, the veteran's scar must be deep or 
cause limited motion, and involve an area or areas exceeding 
12 square inches (77 square centimeters).  The Board's 
interpretation of the examiners comment that the scar may be 
adherent to deeper structures is that the scar may be 
considered deep.  The examiner's comment that body movement 
results in pain at the site of the scar can reasonably be 
viewed as medical evidence that the scar causes at least some 
limitation of motion due to pain.  The Board's reading of the 
examiner's report of the dimensions of the scar is that it is 
27 centimeters in total length (15 above the umbilicus and 12 
below) and up to 4 centimeters wide.  Using the figures most 
beneficial to the veteran, it appears that the total area 
could be up to 108 centimeters (27 X 4).  Using this figure, 
the veteran's scar can be viewed as exceeding the 77 square 
centimeters required for a 20 percent rating.  However, it is 
clear that the scar does not approach the area of 465 square 
centimeters required for the next higher rating of 30 
percent. 

The Board believes it reasonable to assume that the scar is 
the same size now as it was when the veteran filed his 
service connection claim.  Therefore, the 20 percent rating 
is effective from June 1, 1995.  Fenderson. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to an initial rating of 20 percent (but no 
higher) for service connected appendectomy scar is warranted, 
effective from June 1, 1995.  To this extent, the appeal is 
granted, subject to laws and regulations applicable to 
payment of VA monetary benefits. 


REMAND

Regarding the veteran's claim for service connection for a 
disability manifested by locking joints of the fingers, the 
Board notes that it remanded the claim in December 2006 
because service medical records reflect multiple finger 
sprains and complaints of swollen fingers.  Specifically, the 
veteran sustained a sprain of his index finger on his right 
hand in November 1984, and a sprain of his fourth left finger 
in October 1991.  The veteran also noted swollen index 
fingers on his left and right hands in his April 1995 Report 
of Medical History.  

The Board noted that there has been no VA examination report 
that addressed these service medical record findings.  As 
such, it remanded the issue so that the RO could schedule the 
veteran for a VA examination which would yield a discussion 
of these findings and an opinion as to whether or not the 
veteran's current disability is causally related to service.  

The RO scheduled the veteran for a VA examination that took 
place in April 2007.  However, the examiner stated that the 
claims file was not available for review.  The veteran could 
not recall any details regarding previous injuries to his 
right hand/fingers.  He only recalled that he has a 20 year 
history of pain and limited motion.  The examiner conducted a 
thorough examination and acknowledged that the right index 
finger PIP joint had a significant degree of ankylosis and 
limitation of motion (including pain on range of motion).  He 
diagnosed the veteran with a chronic PIP contracture 
secondary to likely old fracture.  However, he ultimately 
opined that "given the fact that [the veteran] can give no 
history to identify the timeframe under which this injury 
occurred, I really have no way of designating whether his 
could be possibly related to his active military service 
without resorting to speculation."  

In May 2007, the RO sent the claims file to the examiner, and 
the examiner issued a May 2007 addendum which read in toto: 
"The Claim file reviewed which revealed multiple episodes of 
complaints of finger palmar injury."  

The Board notes that the purpose of the previous remand was 
to get a VA examiner to render an opinion based on multiple 
findings in the service medical records.  The VA examiner 
never rendered such an opinion.  The examiner rendered an 
opinion without access to the necessary medical records.  
Once he obtained the service medical records, there was no 
discussion of them.  He simply noted their existence.  
Moreover, he simply acknowledged "complaints" of an injury.  
In fact, the veteran was diagnosed with a finger sprain and 
placed in a metal splint.  The examiner provided no opinion 
regarding whether the current disability is causally related 
to these in-service findings.  If the lack of an amended 
opinion was meant to imply that there is no change in his 
previous opinion, then the opinion lacks any discernable 
rationale.  

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.

As such, the Board finds that it must remand the issue again 
so that the veteran can be provided with another VA 
examination.  
 
Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination for the purpose of 
determining the etiology of the veteran's 
current disability manifested by locking 
joints of the fingers.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records and post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should be asked whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that that the veteran's 
finger joint disability began during or 
is causally linked to any incident of 
service, to include documented injuries.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed that includes a discussion of 
the in-service findings.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for a disability manifested by 
locking joints of the fingers.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


